Title: To Alexander Hamilton from Benjamin Lincoln, 25 February 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



From the Collector of BostonFebry 25d 1791.
Sir

I have completed the business you assigned me and purchased up so much of the public debt as could be bought for the fifty thousand dollars Bank Bills which you put into my hands for that purpose. I have carefully attended to your instructions & have I presume neither lowered or raised the price. I have received a number of six per cents and other paper, all nearly on the same principles, 6 per cents @ 18s/ 9d Defered & interest @ 9/9. Some friends here wish to exchange Some loan office certificates of other States for the Six pr cents & other Stocks at the rate they were received. I cannot comply with their wishes while I attend to my instructions. I therefore wish to know, whether such may be made or not.
To Secy of the Treasury.

